If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   December 19, 2019
               Plaintiff-Appellee,

v                                                                  No. 344092
                                                                   Oakland Circuit Court
DEMETRUS LEDDELL MAGEE,                                            LC No. 2017-265003-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and JANSEN and STEPHENS, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction for possession of a firearm during
the commission of a felony (felony-firearm), second offense, MCL 750.227b. Defendant was
sentenced to five years’ imprisonment for the felony-firearm, second offense, conviction. We
affirm.

                          I. RELEVANT FACTUAL BACKGROUND

        This case arises out of a shooting that occurred on September 23, 2017, at the corner of
Marshall Street and Lois Lane in Pontiac, Michigan. On that date, defendant was involved in a
verbal altercation with the victims of the shooting, Darnell Carter and Intissar Joseph Nehme. At
some point, the altercation escalated and defendant shot Carter and Nehme. At trial, there was
conflicting testimony as to the manner in which the shooting began. Defendant testified that he
was not in possession of a firearm when the altercation began and retrieved a firearm only after
Carter and Nehme threatened him. Defendant also testified that he shot Carter and Nehme in
self-defense after Carter brandished a firearm and Nehme shot at him. Defendant’s testimony
was corroborated by his girlfriend, Sylvia Garcia. Conversely, three individuals that witnessed
the altercation testified that neither Carter nor Nehme threatened defendant with a firearm nor
shot at defendant. Moreover, an expert witness examined the bullet shell casings found at the
scene of the shooting and opined that only one firearm was discharged during the altercation. As
a result of the shooting, Carter and Nehme sustained serious injuries but ultimately survived.




                                               -1-
                                     II. JURY INSTRUCTION

       Defendant first argues that the trial court erred in failing to instruct the jury as to self-
defense concerning the felon-in-possession and felony-firearm charges. However, we conclude
defendant has waived his argument by not only failing to object to the jury instructions, but by
expressly agreeing to them.

        “Claims of instructional error are generally reviewed de novo by this Court, but the trial
court’s determination that a jury instruction is applicable to the facts of the case is reviewed for
an abuse of discretion.” People v Dobek, 274 Mich. App. 58, 82; 732 NW2d 546 (2007).
However, a waiver is the intentional relinquishment or abandonment of a known right. People v
Kowalski, 489 Mich. 488, 504 n 27; 803 NW2d 200 (2011). “A defendant waives an issue by
expressly approving of the trial court’s action.” People v Miller, 326 Mich. App. 719, 726; 929
NW2d 821 (2019) (citation omitted). “A defendant may waive his or her challenge to jury
instructions.” Id. (citation omitted). When the trial court asks whether a party has any
objections to the jury instructions and the party responds negatively, it is an affirmative approval
of the trial court’s instructions and waiver occurs. Id. “Waiver extinguishes any error, leaving
nothing for this Court to review.” Id. (citation omitted).

        At trial, defense counsel expressly affirmed that he had no objections to the trial court’s
jury instructions despite the trial court’s failure to include a jury instruction for self-defense after
instructing the jury as to felon-in-possession and the accompanying count of felony-firearm.
After the trial court instructed the jury as to all six counts and affirmative defenses, the trial court
asked, “[a]re there any changes or corrections to the instructions as read?” Defense counsel
responded, “[o]n behalf of Mr. Magee, satisfied, Your Honor.” Because defense counsel
responded to the trial court’s inquiry by stating that he had no objections to the jury instructions
as read, defense counsel explicitly approved of the trial court’s instructions. Therefore,
defendant has waived this issue on appeal.

                             III. SUFFICIENCY OF THE EVIDENCE

       Defendant also argues that the evidence presented at trial was insufficient to support
defendant’s jury conviction for felony-firearm. We disagree.

        Questions regarding the sufficiency of the evidence are reviewed de novo. People v
Osby, 291 Mich. App. 412, 415; 804 NW2d 903 (2011). “In determining whether the prosecutor
has presented sufficient evidence to sustain a conviction, an appellate court is required to take the
evidence in the light most favorable to the prosecutor.” People v Bosca, 310 Mich. App. 1, 16;
871 NW2d 307 (2015), application for leave to appeal held in abeyance 911 NW2d 465 (2018)
(citation and quotation marks omitted). “[T]he question on appeal is whether a rational trier of
fact could find the defendant guilty beyond a reasonable doubt.” Id. (citation and quotation
marks omitted). All conflicts in the evidence must be resolved in favor of the prosecution and an
appellate court will not interfere with the jury’s determinations regarding the weight of the
evidence and the credibility of the witnesses. Id. “Circumstantial evidence and reasonable
inferences arising from that evidence can constitute satisfactory proof of the elements of a
crime.” Id. (citation and quotation marks omitted). To evaluate the sufficiency of the evidence,


                                                  -2-
appellate courts must review the evidence in the context of the elements of the charged crimes.
Id. at 17.

        The elements of felony-firearm are that (1) the defendant possessed a firearm, (2) during
the commission of, or the attempt to commit, a felony. People v Muhammad, 326 Mich. App. 40,
61; 931 NW2d 20 (2018). Defendant was charged with felon-in-possession as the predicate
offense to felony-firearm. The elements of felon-in-possession are that (1) the defendant is a
felon, (2) who possessed a firearm before his right to do so was formally restored under
Michigan law. People v Bass, 317 Mich. App. 241, 267-268; 893 NW2d 140 (2016). Although
felony-firearm requires the presence of a predicate felony offense, the jury need not actually
convict a defendant of the predicate offense in order to convict a defendant of felony-firearm.
People v McKewen, 326 Mich. App. 342, 354; 926 NW2d 888 (2018), application for leave to
appeal held in abeyance 924 NW2d 578 (2019). “[I]n the compound-felony setting, the jury is
fully instructed on the elements of both offenses and is therefore aware that conviction of a
compound felony is logically inconsistent with acquittal of the predicate felony.” Id. If the jury
nevertheless chooses to enter inconsistent verdicts, it may do so, and that conviction will stand.
Id. “[T]he mercy-dispensing power of the jury may serve to release a defendant from some of
the consequences of his act without absolving him of all responsibility.” Id. at 355 (citation
omitted).

       At trial, the prosecution presented evidence that defendant possessed a firearm. Several
witnesses testified that defendant possessed a firearm during the altercation with Carter and
Nehme, and used the firearm to shoot Carter and Nehme. Accordingly, the prosecution
presented evidence such that a jury could find beyond a reasonable doubt that this element was
met.

        The prosecution also presented evidence that defendant possessed a firearm during the
commission, or attempted commission, of felon-in-possession. Specifically, the prosecution
presented evidence that defendant was a felon at the time he possessed a firearm. The parties
stipulated to defendant’s prior felony convictions. The prosecution informed the jury that the
parties stipulated to defendant’s unspecified prior felony convictions and provided the stipulation
to the jury in writing as an exhibit. Thus, the prosecution presented evidence such that the jury
could find beyond a reasonable doubt that defendant was a felon at the time he possessed a
firearm.

        Furthermore, sufficient evidence was presented that defendant possessed a firearm before
his right to do so was formally restored under Michigan law. Defendant testified that he knew he
was not permitted to possess any firearms. Additionally, as previously stated, the parties
stipulated as to defendant’s prior felony convictions. Thus, the prosecution presented sufficient
evidence such that the jury could find beyond a reasonable doubt that defendant possessed a
firearm before his right to do so was formally restored under Michigan law.

        We conclude that because the prosecution presented evidence at trial such that the jury
could find that both elements of felony-firearm were met beyond a reasonable doubt, there was
sufficient evidence to convict defendant of felony-firearm. Furthermore, because the jury need
not convict defendant of a predicate offense in order to convict defendant of felony-firearm, the
jury’s decision to acquit defendant of felon-in-possession does not render its verdict

                                                -3-
impermissibly inconsistent. McKewen, 326 Mich. App. at 354. Accordingly, contrary to his
position on appeal, defendant was not denied due process of law.

      Affirmed.

                                                    /s/ Michael J. Riordan
                                                    /s/ Kathleen Jansen
                                                    /s/ Cynthia Diane Stephens




                                         -4-